FILED
                             NOT FOR PUBLICATION                             JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIMOTHY PAUL OLMOS,                            No. 12-15233

               Plaintiff - Appellant,          D.C. No. 2:10-cv-02564-GMS-MEA

  v.
                                               MEMORANDUM *
CHARLES L. RYAN and ALLEN
ORTEGA,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Plaintiff Timothy Paul Olmos appeals pro se the district court’s denial of his

request for preliminary injunctive relief against defendant prison officials. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                           2                                        12-15233